DETAILED ACTION
This action is responsive to the Application filed on 09/09/2020. Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2021, 0603/2021, and 07/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1:
Line 20 recites “update the at least one control panel to display at the second position…” where “update the at least one control panel to be displayed at the second position…” was apparently intended.
Claim 2:
Line 5 recites “coupled to the tat least…” where “coupled to the [[tat]]at least
Claim 4:
Lines 3 and 4 recite “the plurality of buttons” where “the plurality of buttons or icons” was apparently intended.
Line 10 improperly reintroduces the limitation “a location of a user” (antecedent basis for this limitation had already been established in line 6 of the same claim).
Claim 6:
Line 2 recites “to generate, within the plurality of buttons or icons: …” Here, the word “within” appears to be incorrectly utilized (since none of the first-fourth button or icon options appear to have been intended to be generated within or inside buttons or icons per se).
Lines 6, 8, and 10 recite “the display data,” which lacks proper antecedent basis.
Claim 7:
Line 2 recites “the plurality of buttons” where “the plurality of buttons or icons” was apparently intended.
Claim 11:
Line 20 recites “updating the at least one control panel to display at the second position…” where “update the at least one control panel to be displayed at the second position…” was apparently intended.
Claim 12:
Line 5 recites “coupled to the tat least…” where “coupled to the [[tat]]at least
Claim 13:
Line 1 recites “further comprising the steps of generating …” where “further comprising: …” was apparently intended.
Claim 14:
Line 1 recites “further comprising the steps of: generating …” where “further comprising: generating …” was apparently intended.
Lines 3 and 4 recite “the plurality of buttons” where “the plurality of buttons or icons” was apparently intended.
Line 10 improperly reintroduces the limitation “a location of a user” (antecedent basis for this limitation had already been established in line 6 of the same claim).
Claim 15:
Line 1 recites “further comprising the step of overlaying …” where “further comprising: …” was apparently intended.
Claim 16:
Line 2 recites “to generate, within the plurality of buttons or icons: …” Here, the word “within” appears to be incorrectly utilized (since none of the first-fourth button or icon options appear to have been intended to be generated within or inside buttons or icons per se).
Lines 6, 8, and 10 recite “the display data,” which lacks proper antecedent basis.
Claim 17:
Line 1 recites “further comprising the step of generating…” where “further comprising:…” was apparently intended.
Line 2 recites “the plurality of buttons” where “the plurality of buttons or icons” was apparently intended.
Claim 18:
Line 1 recites “further comprising the step of accessing…” where “further comprising:…” was apparently intended.
Claim 19:
Line 1 recites “further comprising the steps of: …” where “further comprising…” was apparently intended.
Claim 20:
Line 1 recites “further comprising the step of animating …” where “further comprising: …” was apparently intended.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,795,536 (hereinafter, “the ‘536 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because they generally recite the same (or at least equivalent) functionalities with only relatively minor nomenclature differences. See, for example:
Instant Application
US Patent No. 10,795,536
1. A system, comprising at least one processor executing instructions within a memory coupled to a computing device, the instructions causing the computing device to:
store, within a database:



a presentation content; and
-------------------------------------------------------












at least one display parameter which, when implemented:
renders and displays at least one control panel at a first position within a lower half of a graphical user interface (GUI), and
updates the GUI to display the at least one control panel at a second position within the lower half of the GUI;

generate the GUI according to the at least one display parameter, the GUI including:

the at least one control panel at the first position within the lower half of the GUI and overlaid on the first content layer of the GUI at a higher z-index value than the first content layer;
a plurality of buttons or icons displayed on the at least one control panel, and 
configured to receive a user input navigating through a flow of topics for the presentation content in a sequential or non-sequential order;

-------------------------------------------------------
9. The system of claim 1, wherein the instructions further cause the computing device to:
identify within the GUI:
at least one additional visible GUI interface element; and
a plurality of pixel coordinates for the at least one additional visible GUI interface element; and
position the at least one control panel so that it does not overlay the plurality of pixel coordinates associated with the at least one additional visible GUI interface element.
-------------------------------------------------------
[cont. of claim 1] receive, from the at least one control panel via an input device, a control input;
identify, from the at least one control input, the second position; and


update the at least one control panel to display at the second position according to the at least one display parameter.
-------------------------------------------------------
10. The system of claim 1, 
wherein the instructions further cause the computing device to animate the at least one control panel being updated to display at the second position by:

calculating a new position of a transitioning element at each of a plurality of iterations;
iteratively rendering a GUI frame sequentially for each of the plurality of GUI frames at each of the plurality of iterations, and
terminating the animation at the second position.

2. The system of claim 1, wherein the computing device comprises:
an interactive whiteboard device including the processor, the memory, the database, the input device, and a display device;
the interactive whiteboard device including the input device and the display device, and coupled to the tat least one processor, the memory, and the database; or
the interactive whiteboard device including the input device and the display device, and coupled to a local computing device and, through a network, to a server including the processor and coupled to the database.

3. The system of claim 1, wherein the instructions further cause the computing device to generate the GUI by:
selecting, from the database:
the at least one display parameter; and
a plurality of control interface data for configuring and rendering the at least one control panel;
determining, from the plurality of control interface data, a visibility of:
the at least one control panel; and
at least one button or icon, in the plurality of buttons or icons, to be displayed on the at least one control panel;

aligning the at least one control panel to be overlaid on the first content layer of the GUI at the first position.

4. The system of claim 1, wherein the instructions further cause the computing device to:
generate, for display on the GUI:
a first tab located on a left of the plurality of buttons; and
a second tab located on a right of the plurality of buttons; and
responsive to the control input comprising a selection of the first tab:

identify a location of a user on the left of the computing device; and
update the at least one control panel to be displayed at the second position on the left of the GUI; and
responsive to the control input comprising a selection of the second tab:
identify a location of a user on the right of the computing device; and
update the at least one control panel to be displayed at the second position on the right of the GUI.

5. The system of claim 1, wherein the instructions further cause the computing device to overlay the plurality of buttons or icons within the GUI at a position different from that of a content editing panel, 
wherein a change in the position of the plurality of buttons or icons causes the content editing panel to be repositioned, within the GUI, relative to the plurality of buttons or icons.

6. The system of claim 1, wherein the instructions further cause the computing device to generate, within the plurality of buttons or icons:

a second button or icon configured to receive the additional user input for transmitting assignments associated, in the database, with the display data;

a third button or icon configured to receive the additional user input for generating and storing notes associated, in the database, with the display data; or

a fourth button or icon configured to receive the additional user input for adding graphical content associated, in the database, with the display data.


7. The system of claim 1, wherein the instructions further cause the computing device to generate, in association with the plurality of buttons, a navigation breadcrumb.

8. The system of claim 1, wherein the instructions further cause the computing device to access, in response to a selection of a button or an icon within the plurality of buttons or icons:
a plurality of lessons associated, in the database, with the presentation content; or
a plurality of resources associated, in the database, with the presentation content.


receive, from an electronic data store coupled to the computing device, a graphical user interface (GUI) data including:
a presentation content;

a plurality of buttons comprising a first set of graphical buttons or icons representing a flow of topics or subtopics, the first set of graphical buttons or icons configured to:
graphically indicate a current position within the flow of topics or subtopics;
receive a first user input to navigate the flow of topics in a sequential order; and
receive a second user input to navigate the flow of topics or subtopics in a non-sequential order; and
at least one display parameter within at least one program instruction which, when implemented by the at least one processor, renders and displays at least one control panel at a first position within a lower half of the GUI, and updates the GUI to display the at least one control panel at a second position within the lower half of the GUI;
generate, from the GUI data:


the at least one control panel, assigned to a content interface overlay within a second graphic content layer with a higher z-index value than the first graphic content layer, at the first position within the lower half of the GUI according to the at least one display parameter, the at least one control panel comprising:
the plurality of buttons;
a second set of graphical buttons or icons configured to receive a third user input to interact with the presentation content; and
a content editing panel configured to highlight, alter displayed content, or generate notes in association with the presentation content;
identify within the GUI:
at least one additional visible GUI interface element; and
a plurality of pixel coordinates for the at least one additional visible GUI interface element;
position the at least one control panel so that it does not overlay the plurality of pixel coordinates associated with the at least one additional visible GUI interface element;

render the GUI on a display device;
receive, from the at least one control panel via a user input device, a control input;
determine, from the control input, a location of a user of the computing device; and
update the first position of the control panel within the lower half of the GUI to the second position within the lower half of the GUI based on the location of the user and the at least one display parameter, 
wherein the update to the second position includes an animation comprising:


calculating a new position of a transitioning element at each of a plurality of iterations;
iteratively rendering a GUI frame sequentially for each of the plurality of GUI frames at each of the plurality of iterations, and
terminating the animation at the second position.

2. The system of claim 1, wherein the computing device comprises:
an interactive whiteboard device including the processor, the memory, the electronic data store, the input device, and the display device;
the interactive whiteboard device including the input device and the display device, and coupled to the processor, the memory, and the electronic data store; or
the interactive whiteboard device including the input device and the display device, and coupled to a local computing device and, through a network, to a server including the processor and coupled to the electronic data store.

3. The system of claim 1, wherein the GUI is generated by:

receiving, from the electronic data store:
the at least one display parameter; and
a plurality of control interface data for configuring and rendering the at least one control panel;
determining, from the plurality of control interface data, a visibility of:
the at least one control panel; and
at least one graphical button or icon to be displayed on the at least one control panel;

aligning the at least one control panel to be overlaid on the GUI at the first position.

4. The system of claim 1, wherein:
the control input comprises:


a first tab located on a left of the plurality of buttons; or
a second tab located on a right of the plurality of buttons; and
wherein:
responsive to the user selecting the first tab:
the computing device determines that the location of the user is to the left of the computing device; and
the first position of the control panel is updated to the left of the GUI; and
responsive to the user selecting the second tab:
the computing device determines that the location of the user is to the right of the computing device; and
the first position of the control panel is updated to the right of the GUI.

5. The system of claim 1, wherein the plurality of buttons and the content editing panel are not overlaid, 



wherein a change in a position of the plurality of buttons causes the content editing panel to be repositioned, within the GUI, relative to the plurality of buttons.

6. The system of claim 1, wherein the second set of graphical buttons or icons comprise:


a second graphical button or icon configured to receive a fifth user input for transmitting assignments associated, in the electronic data store, with the display data;
a third graphical button or icon configured to receive a sixth user input for generating and storing notes associated, in the electronic data store, with the display data; or
a fourth graphical button or icon configured to receive a seventh user input for adding graphical content associated, in the electronic data store, with the display data.



7. The system of claim 1, wherein the plurality of buttons include a navigation breadcrumb.

8. The system of claim 1, wherein the plurality of buttons comprises a third set of graphical buttons or icons comprising:


a plurality of lessons associated, in the electronic data store, with the presentation content; or
a plurality of resources associated, in the electronic data store, with the presentation content.


For example, in line 3, independent claim 1 of the instant application recites to “store, within a database.” Instead of using this same exact language, claim 1 of the ‘536 patent recites “receive, from an electronic data store…” in line 4. It would have been obvious for one of ordinary skill in the art to reword an “electronic data store” as a to overlay the plurality of buttons or icons within the GUI at a position different from that of a content editing panel” whereas the ‘536 patent describes this feature as a scenario “wherein the plurality of buttons and the content editing panel are not overlaid.” It would have been obvious to reword claim 5 of the ‘536 patent to obtain claim 5 of the instant application because the same intended purpose and result of the claim would be achieved. Dependent claim 7 of the instant application recites to generate a navigation breadcrumb “in association with” the plurality of buttons, whereas dependent claim 7 of the ‘536 patents phrases this same/equivalent functionality as an operability for the buttons to “include” said navigation breadcrumb (and to “include” is self-evidently a way to “associate with”). Dependent claim 8 of the instant application recites to “access, in response to a selection of a button or an icon” whereas claim 8 of the ‘536 patent describes this feature as “a third set of graphical buttons or icons.” Both of these alternating nomenclature choices enable access to the same content (e.g. “a plurality of lessons … or a plurality of resources”), and as such it would have been obvious to substitute the naming conventions of the ‘536 patent with those of the instant application because both describe the same functionality and/or arrive at the same result. For even further context into how the two claims sets correspond to each other, please regard the table provided above. The same rationale applies to the parallel set claims that correspond to the claims illustrated above. For example, the same rationale applies to: independent claims 11 (of the instant application) and 9 (of the ‘536 patent), dependent claims 15 (of the instant application) .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tricklebank et al. (European Patent Application No. 1 124 176 A2 (included in the Information Disclosure Statement (IDS) filed on 06/03/2021), hereinafter “N”).


store, within a database [¶¶ 18 & 26]:
a presentation content [e.g. a “work-area” (¶ 15)];
and at least one display parameter which, when implemented: renders and displays at least one control panel at a first position within a lower half of a graphical user interface (GUI) [e.g., displaying the toolbar a first/left position within a lower half of the GUI (fig. 1)], and 
updates the GUI to display the at least one control panel at a second position within the lower half of the GUI [e.g., updating the GUI to display the toolbar a second/right position that is also within the lower half of the GUI (fig. 2)]; 
generate the GUI according to the at least one display parameter, the GUI including: the presentation content within a first content layer of the GUI; the at least one control panel at the first position within the lower half of the GUI and overlaid on the first content layer of the GUI at a higher z-index value than the first content layer [see, e.g., in fig. 1, how the GUI is generated according to the at least one display parameter, where the presentation content corresponds to a first (lower) content layer of the GUI, and the control panel is generated at the first/left position within the lower half of the GUI and overlaid on the first content layer of the GUI (at a higher z-index value than the first content layer, such that the buttons/icons emanating from the toolbar are overlaid on top of the presentation content).];
a plurality of buttons or icons displayed on the at least one control panel [e.g. displaying a plurality of “tool buttons” (¶ 12) or “user input objects” (¶¶ 08-09) on the at least one toolbar/control panel (figs. 1-2)], and configured to receive a user input navigating through a flow of topics for the presentation content in a sequential or non-sequential order [e.g. configuring to receive a user input navigating through a flow of (educational) topics for the presentation content (in any order) | figs. 1-3; ¶¶ 01-03 & 10-12.];
receive, from the at least one control panel via an input device, a control input; identify, from the at least one control input, the second position; and update the at least one control panel to display at the second position according to the at least one display parameter [“In a broad aspect, the invention provides the ability to manipulate user input objects on a display to enable rapid translation of the objects from one area of a display to another.
In particular, there is provided a system for controlling a presentation display, the display being configured to show a plurality of user input objects through which a user may interact, comprising a display controller for controlling the display to show the plurality of user input objects as a toolbar at one side of the display, and a user input device arranged to provide a user control of the display, wherein the display controller and user input device are configured to control the display to show the toolbar at either side of the display through a simple user input.
The invention allows a toolbar to be swapped from one side of the presentation display to another to allow for left and right-handed users. […]” (¶¶ 08-10)].

As to dependent claims 2 and 12, N further shows:
an interactive whiteboard device including the processor, the memory, the database, the input device, and a display device; the interactive whiteboard device including the input device and the display device, and coupled to the tat least one processor, the memory, and the database; or the interactive whiteboard device including the input device and the display device, and coupled to a local computing device and, through a network, to a server including the processor and coupled to the database [All of the components/devices (including a display device) may be included in an interactive whiteboard device (figs. 1-3, ¶¶ 03 & 09-13).].

As to dependent claims 3 and 13, N further shows:
to generate the GUI by: selecting, from the database: the at least one display parameter; and a plurality of control interface data for configuring and rendering the at least one control panel; determining, from the plurality of control interface data, a visibility of: the at least one control panel; and at least one button or icon, in the plurality of buttons or icons, to be displayed on the at least one control panel; identifying the first position within the plurality of control interface data; and aligning the at least one control panel to be overlaid on the first content layer of the GUI at the first position [See (as illustrated in fig. 1) how display parameters and control interface data may be selected to determine a visibility of the toolbar/control panel (which includes at least one button or icon) such that it “[…] aligns objects when they are placed on top of other objects […]” (¶ 19) on the first content layer of the GUI at the first position.].

As to dependent claims 4 and 14, N further shows:
generate, for display on the GUI: a first tab located on a left of the plurality of buttons; and a second tab located on a right of the plurality of buttons; and responsive to the control input comprising a selection of the first tab: identify a location of a user on the left of the computing device; and update the at least one control panel to be displayed at the second position on the left of the GUI; and responsive to the control input comprising a selection of the second tab: identify a location of a user on the right of the computing device; and update the at least one control panel to be displayed at the second position on the right of the GUI [“The preferred embodiment is a product that is intended for use for Primary school whole class mathematics teaching using an electronic white board (see Figure 3 for an example of the sort of whiteboard). The tool buttons that are manipulated by a user are situated on a wide border on one side of the whiteboard. The tools can then be manipulated without the user obscuring any part of the board (as happens partially for example in Figure 3). The preferred side on which to have the buttons may depend on whether the user is left or right-handed, personal preference and may even change whilst the software is in use. For example if the screen was displayed with the tools on the left hand side of the screen (see Figure 1) and the user was stood on the right hand side of the screen, the tools could easily be summoned to that side by touching a single active area of the screen (in this case the RM logo). The user input is thus an on screen button. Other types of on screen or physical simple user inputs could be appropriate. The tools would flip to the right hand side of the screen and the 'flipping' button would move to the left-hand side of the screen. The working area of the screen itself would also shift to the left to accommodate the wider border (see Figure 2).” (¶ 12)].

As to dependent claims 5 and 15, N further shows:
overlay the plurality of buttons or icons within the GUI at a position different from that of a content editing panel, wherein a change in the position of the plurality of buttons or icons causes the content editing panel to be repositioned, within the GUI, relative to the plurality of buttons or icons [Compare, for example, fig.1 versus fig. 2 (and/or at least ¶ 12), wherein the operability to overlay the plurality of buttons or icons within the GUI at a position different from that of a content editing panel, wherein a change in the position of the plurality of buttons or icons causes the content editing panel to be repositioned, within the GUI, relative to the plurality of buttons or icons.].

As to dependent claims 6 and 16, N further shows:
generate, within the plurality of buttons or icons: a first button or icon configured to receive an additional user input for moving the at least one control panel; a second button or icon configured to receive the additional user input for transmitting assignments associated, in the database, with the display data; a third button or icon configured to receive the additional user input for generating and storing notes associated, in the database, with the display data; or a fourth button or icon configured to receive the additional user input for adding graphical content associated, in the database, with the display data [See, for example, figs. 1-3 and/or ¶¶ 01-03 & 08-15, which show an operability to generate a given button or icon configured to receive an additional user input for either moving the control panel (e.g. ¶ 12) and/or for adding any other education-related graphical content associated with the display data.].

As to dependent claims 8 and 18, N further shows:
access, in response to a selection of a button or an icon within the plurality of buttons or icons: a plurality of lessons associated, in the database, with the presentation content; or a plurality of resources associated, in the database, with the presentation content [“Button bars are facilitated through a CbuttonTray class which is subclassed from a derivation of CscreenItem and provides code to display expanding button bars. This is then sub-classed to provide radio-button bar functionality.” (¶ 21) | For further context into the plurality of content-associated resources that may be accessed, see also figs. 1-3 & ¶¶ 08-12 & 15-19.].

As to dependent claims 9 and 19, N further shows:
identify within the GUI: at least one additional visible GUI interface element; and a plurality of pixel coordinates for the at least one additional visible GUI interface element; and position the at least one control panel so that it does not overlay the plurality of pixel coordinates associated with the at least one additional visible GUI interface element [Pixel coordinates for an additional visible GUI interface element may be identified such that the repositioning the control panel does not overlay the plurality of pixel coordinates associated with the at least one additional visible GUI interface element (figs. 1-3; ¶¶ 08-12 & 23).].

As to dependent claims 10 and 20, N further shows:
animate the at least one control panel being updated to display at the second position by: dividing a distance between the first position and the second position into a plurality of GUI frames iterated to show motion; calculating a new position of a transitioning element at each of a plurality of iterations; iteratively rendering a GUI frame sequentially for each of the plurality of GUI frames at each of the plurality of iterations, and terminating the animation at the second position [“Figure 5 illustrates how the screen is rearranged after the user has pressed the switch button and the side to be changed to has been determined. At 22 a new static background image is loaded. At step 24, this image is copied onto a background Device-Context. At step 26, each toolbar's new position is determined from a look-up table. At step 30, a function is called to move the toolbar to its new position. If all toolbars have been moved at step 32, then the work area is set to a new position at step 36, the screen rendered at step 38 and updated at step 40. The function that moves the toolbar and work-area is a SetPos function. Figure 6 provides a representation of how the SetPos function in the composite ScreenItem class works. As previously described, the composite ScreenItem class allows multiple screen items to be combined together to work as one. At step 42, the new position of an object is passed into the SetPos function at step 44. At step 46, the delta position is calculated -the difference between the current location and the new location. At step 48, the SetPos function is called to move each object to its new position. And step 50, the new position is stored and the bounding rectangle is calculated. At step 52 the function is terminated.” (¶ 23)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Tricklebank et al. (European Patent Application No. 1 124 176 A2 (included in the Information Disclosure Statement (IDS) filed on 06/03/2021), hereinafter “N”) in view of Kwan (US Patent Application Pub. No. 2017/0178525, hereinafter “A”).

As shown above, N shows an operability to generate virtually any kind of button for its whiteboard-intended toolbar/graphical user interface (see, e.g. N: ¶¶ 12-19). Nonetheless, in lieu of simply pointing to the considerable breadth of the limitation “a navigation breadcrumb” as currently recited, the wide spectrum of mapping alternatives the limitation’s broadest reasonable interpretation would cover, and/or the fact that “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment,” 1 it is potentially conceded that N does not appear to explicitly recite a “navigation breadcrumb” as apparently intended. In an analogous art, A shows:
generate, in association with the plurality of buttons, a navigation breadcrumb [“Week and lesson information panel 340 may include information UIs (e.g., UI element 341, and UI element 342), which identify, for example, which week of the course and which lesson of the week is current (i.e. which week and lesson of the course current item 310 belongs to). UI element 341 and UI element 342 (as Week and Lesson information panel 340 may also include an information UI element (e.g., UI element 349), which provides information on the lesson that is next to the current lesson in the online education course. For example, UI element 349 (as shown in FIG. 3) may, for example, show that next lesson is “Project: Game design document.” Week and Lesson information panel 340 may further include a user-activable navigation UI element 343 that may be activated to take the student to the week overview page for the course. The week overview page (as discussed with reference to breadcrumb 346 in navigation system 250 above) may provide week level contextual information on the course content (e.g., the week syllabus).
[…] UI elements 344, 345, 346, 347 and 348 elements and/or the corresponding UI elements (e.g., icons 344 a, 345 a, 346 a, 347 a and 348 a, and UI elements 345 b, 346 b, 347 b and 348 b) may include activable navigation elements or links that can be activated to navigate to the respective item views in the lesson. […]” (A: ¶¶ 43-45)].

One of ordinary skill in the art, having the teachings of N and A before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate a navigation breadcrumb into N, as taught by A. The rationale for doing so would have been that N had already explicitly stated the benefits of providing “more interactive electronic displays boards [that] allow both display of standard computer allow interactions directly by enabling the presenter to […] in other ways directly manipulate the computer generated image while standing at the board[…]” (N: ¶ 03), and A confirms how incorporating a navigation breadcrumb would improve N’s user experience “so that the students can navigate to all other items in the lesson with a single click. Students may often “jump around” non-adjacent items, for example, to review content in the lesson before taking a quiz. Navigation system 350 may enable the students to do so without constantly having to return to the week overview page, which can be a jarring transition, especially in weeks with lots of content. Furthermore, as discussed with reference to navigation system 250 above, getting back to a student's current item views in the week may involve scrolling through items of a week to find or locate a desired item view. Navigation system 350 may avoid such difficulties by providing week and lesson information (e.g., in Week and Lesson information panel 340) in the current item view and enabling direct and immediate navigation to other item views in the lesson by a single click in Week and Lesson information panel 340.” (A: ¶ 46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of N and A in order to obtain the invention as recited in claims 7 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Zhang; Yajun et al.
US 20150089393 A1
“renders and displays at least one control panel at a first position [and] update the at least one control panel to display at the second position according to the at least one display parameter.”
Mason; Steve
US 20130346878 A1
“renders and displays at least one control panel at a first position [and] update the at least one control panel to display at the second position according to the at least one display parameter.”
Doray; Bernard et al.
US 8402391 B1
“renders and displays at least one control panel at a first position [and] update the at least one control panel to display at the second position according to the at least one display parameter.”
Doray; Bernard et al.
US 20130227433 A1
“renders and displays at least one control panel at a first position [and] update the at least one control panel to display at the second position according to the at least one display parameter.”
Parthasarathy; Sowmya et al.
US 20120231441 A1
“renders and displays at least one control panel at a first position [and] update the at least one control panel to display at the second position according to the at least one display parameter.”
Rezende; Marcelo Amaral
US 20120011465 A1
“renders and displays at least one control panel at a first position [and] update the at least one control panel to display at the second position according to the at least one display parameter.”
Tewari; Jayawant et al.
US 20090037848 A1
“renders and displays at least one control panel at a first position [and] update the at least one control panel to display at the second position according to the at least one display parameter.”
Chou, Chi-Chin
US 20030124502 A1
“renders and displays at least one control panel at a first position [and] update the at least one control panel to display at the second position according to the at least one display parameter.”
Simonoff; Adam J.
US 7043529 B1
“renders and displays at least one control panel at a first position [and] update the at least one control panel to display at the second position according to the at least one display parameter.”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).